Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Wiatrowski et al (US 9499247; cited by Applicant). Wiatrowski et al disclose the claimed system for maneuvering a boat  (Figure 1) including a hull 18 and an outboard motor 10 attached to the hull, the system including a first bracket 52 attachable to the hull, a second bracket 50 including left and right tilt shafts (Figure 9), a steering support (Figure 9), to support the outboard motor at the steering shaft support and being rotatably supported with respect to the first bracket at the left and right tilt shafts, a hydraulic cylinder 26 (including cylindrical main body 76 and central shaft) to exert a steering force on the outboard motor to rotate the outboard motor about the steering shaft support, at least a portion of the hydraulic cylinder being located between the left and right tilt shafts (Figure 9), a hydraulic pump (note hydraulic unit 100, which pumps 104, 106) to supply hydraulic fluid to the hydraulic cylinder, one of the left and right shafts includes a first hole and a portion of the stroke range of the hydraulic cylinder located within the first hole (note also column 10 lines 30-67 to column 14 line 67). With respect to . 
Claims 5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McChesney et al (US 7736206) shows a steering system. Murai et al (US 8133084) shows a propulsion device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/               Primary Examiner, Art Unit 3617